DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
3.	To enhance the clarity of the prosecution record, the closest prior art includes:
US 3,887,060 describes a device for forming a layer of bricks having spaces between rows that uses a movable carriage with tines and a stop plate to position all but one row against the stop plate and then move these rows away from the first row to create a gap between the first row and the rest of the layer.  By sequentially moving only some of the rows away from the first row, or additional rows that have been spaced apart from the previous row, gaps can be created between each row or groups of rows.  
US 7,811,047 describes a device for stacking lumber that uses a movable carriage and fork, a stop system, and a control system to form layers by adjusting the movements of the carriage/fork and stop. 

4.	However, the prior art fails to teach a lumber stacking device that includes the combination of a loader module, a stacker module, a controller, and a board width sensor, wherein the controller executes instructions to determine or obtain a width of each board traveling on the loading conveyor and determine a desired spacing between the first board of the layer the sequential boards of the layer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652